    Case 3:17-cv-00601-MHL Document 198-1 Filed 07/07/20 Page 1 of 1 PageID# 3131


                                         UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF VIRIGINIA
                                                   RICHMOND DIVISION




     ROBERT DAVID STEELE,et al.,
                                   Plaintiff(s),

                   V.
                                                                                          3:17-cv-00601-MHL
                                                                   Civil Action Number;

      JASON GOODMAN,et al.,

                                   Defendant(s).


                                LOCAL RULE 83.1(M) CERTIFICATION


I declare under penalty of perjury that:


No attorney ^has prepared,
                       ,         ....
                           or assisted               .. . DEFENDANT'S MEMORANDUM IN
                                       in the preparation of_ gyppoRx OF MOTION FOR LEAVE
                                                                  TO SEEK RELIEF FROM
Jason Goodman                                                     JUDGEMENT OR ORDER



Signatj^ofPro Se Party
—




Executed on: July 6, 2020

                                                             OR



The following attorney(s) prepared or assisted me in preparation of
                                                                           (Title of Document)

(Name of Attorney)


(Address of Attorney)


(Telephone Number of Attorney)
Prepared, or assisted in the preparation of, this document


(Name ofPro Se Party (Print or Type)


Signature ofPro Se Party

Executed on:                            (Date)
